Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following final office action is in response to the reply filed January 31, 2022.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “according to the present . . . methods” on lines 1-2 can be easily implied and, therefore, should be deleted.  Note that all inventions are presumed to overcome the deficiencies of contemporary methods.  Finally, the parenthetical “because of their length” on line 12 should be removed since the use of parentheses is reserved for denoting reference characters.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the description of figures 6A-6C in paragraph 31 is inadequate since each of the figures requires a description.  The description of figures 7A and 7B in paragraph 32 is inadequate since each of the figures requires a description
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 9, 11-14, 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “an angle” on line 15 of claim 1 render the claims indefinite because it is unclear what other element of the invention is used to define the angle of the first leg.  Is the angle of the first leg defined by the first leg and a vertical plane?
	Recitations such as “a pulley” on line 3 of claim 4 render the claims indefinite because it is unclear if the applicant is referring to the pulley set forth above or is attempting to set forth another pulley in addition to the one set forth above.
	Recitations such as “a space” on line 5 of claim 4 render the claims indefinite because it is unclear if the applicant is referring to the volume set forth above or is attempting to set forth a space in addition to the volume set forth above.
	Recitations such as “a first leg” on line 2 of claim 5 render the claims indefinite because it is unclear if the applicant is referring to the first leg set forth above or is attempting to set forth another first leg in addition to the one set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9, 11, 13, 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 2005/0274935).  Nelson discloses a ground rod and stake extractor comprising: 
a support structure (labeled below) having an upper end (labeled below) with an articulable joint 2, 3, 4 and at least three legs 5 extending downward from the articulable joint 2, 3, 4; each leg terminating in a foot 6 and the at least three legs adjustable at the articulable joint between a collapsed configuration and at least one free-standing open configuration; 
a winch assembly 1 mounted entirely to an upper portion (labeled below) of the support structure and including a winch; and 
a cable assembly 9 operatively connected to the winch assembly 1 and having an extraction segment (labeled below) extendable downward and freely adjustable for connection with and extraction of at least one of a ground rod and a guy stake positioned within an area defined by the at least three legs in the open configuration, and at an extraction angle equal to an installed angle of the at least one of a ground rod and a guy stake; 
wherein the cable assembly extraction segment is extendable downward from a pulley (labeled below) and freely adjustable within a volume defined by the at least three legs in the open configuration, and wherein a first leg 5 within the at least three legs is adjustable to an angle equal to the extraction angle (claim 1);
	wherein each leg includes a lower end (labeled below) opposite the articulable joint, and the cable assembly extraction segment is extendable downward from the winch assembly and free-hanging below a pulley (labeled below), thereby allowing the cable assembly extraction segment to be freely adjustable below the pulley and within a space defined by the legs' lower ends (claim 4);
wherein the winch assembly 1 is removably mounted to the support structure since the winch assembly is attached with bolts as set forth in paragraph 48 (claim 9);
wherein winch assembly 1 further comprises a mounting plate (labeled below) mounted to the support structure and the winch connected to the mounting plate (claim 11);
wherein winch assembly 1 comprises one of a hand winch (see figure 1 which includes a handle for the winch assembly 1) and a motorized winch (claim 13);
	wherein the cable assembly comprises one of a cable and a belt (claim 17).
	With respect to claim 21, the extractor of Nelson is capable of extracting a ground rod or a guy stake which is at an extraction angle in the range of 45 degrees and 90 degrees relative to the horizontal.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelsue et al. (US 2008/02899905).  Pelsue et al. discloses a ground rod and stake extractor comprising: 
a support structure 1, 2 having an upper end 2 with an articulable joint 47 and at least three legs 39, 40, 41 extending downward from the articulable joint 47; each leg terminating in a foot 43 and the at least three legs adjustable at the articulable joint 47 between a collapsed configuration, as shown in figure 8, and at least one free-standing open configuration, as shown in figure 7;
a winch assembly 65 mounted entirely to an upper portion 2 of the support structure 1, 2 and including a winch; and 
a cable assembly 75 operatively connected to the winch assembly 65 and having an extraction segment 82 extendable downward and freely adjustable for connection with and extraction of at least one of a ground rod and a guy stake positioned within an area defined by the at least three legs in the open configuration, and at an extraction angle equal to an installed angle of the at least one of a ground rod and a guy stake; 
wherein the cable assembly extraction segment 82 is extendable downward from a pulley 74 and freely adjustable within a volume defined by the at least three legs in the open configuration, and wherein a first leg within the at least three legs is adjustable to an angle equal to the extraction angle (claim 1);
wherein the portion 1 of the support structure 1, 2 comprises an extendible ladder since portion 1 is extendable from the position shown in figure 3 to the position shown in figure 2 and the portion 1 comprises a ladder since the portion 1 comprises rails 7, 9 and rungs 11, 14 and 17.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Rourke et al. (US 5603488).  O’Rourke et al. discloses a ground rod and stake extractor comprising:
a support structure 2 having an upper end 12 with an articulable joint (not numbered, but comprising the pivotable means that attaches each leg to the support structure 12) and at least three legs 8, 8, 10 extending downward from the articulable joint; each leg terminating in a foot 14, 14, 16 and the at least three legs adjustable at the articulable joint between a collapsed configuration (not shown) and at least one free-standing open configuration as shown in figure 5;
a winch assembly 24 mounted entirely to an upper portion of the support structure 2 and including a winch 24; and 
a cable assembly 26 operatively connected to the winch assembly 24 and having an extraction segment (labeled below) extendable downward and freely adjustable for connection with and extraction of at least one of a ground rod and a guy stake positioned within an area defined by the at least three legs in the open configuration as shown in figure 5, and at an extraction angle equal to an installed angle of the at least one of a ground rod and a guy stake; 
wherein the cable assembly extraction segment is extendable downward from a pulley 28 and freely adjustable within a volume defined by the at least three legs in the open configuration, and wherein a first leg 10 within the at least three legs is adjustable to an angle equal to the extraction angle (claim 1);
wherein the at least three legs comprise a first leg 10 adjustable at the articulable joint between 0° and about 350° relative to a second leg 8 (claim 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson as applied to claims 1, 4, 9, 11, 13, 17 and 21 above, and further in view of Page (Des. 378,457).  Page discloses an extractor comprising at least one leg (labeled below) that is adjustable and at least one wheel (labeled below) connected to the at least one leg.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Nelson with an adjustable leg with a wheel connected thereto, as taught by Page, enable a user to adjust the height of the winch relative to the ground and to aid in transporting the extractor, respectively.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson as applied to claims 1, 4, 9, 11, 13, 17 and 21 above, and further in view of Pelsue et al. (US 2008/0289905).  Pelsue et al. discloses an extractor comprising a mounting plate 62 (figures 12 and 13) for a winch assembly 65 wherein the mounting plate 62 is removably mountable to a support structure 39.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Nelson with a removable mounting plate, as taught by Pelsue et al., to allow a user to easily replace the mounting plate should it become damaged and to reduce the cost of manufacturing the extractor.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson as applied to claims 1, 4, 9, 11, 13, 17 and 21 above, and further in view of Pelsue et al. (US 2008/0289905).  Pelsue et al. discloses an extractor comprising an extraction segment 82 connected to one of a snap hook and a soft link 86.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Nelson with a soft link, as taught by Pelsue et al., to enable a user to more easily replace the extraction segment should the extraction segment become damaged.

    PNG
    media_image1.png
    1665
    1123
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1624
    1131
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1642
    1098
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are largely moot in view of the new grounds of rejection.  However, some of the applicant’s comments are relevant to the current rejection and have been addressed below.
The applicant argues that O’Rourke fails to disclose that the rope 26 is positioned within an area or adjustable within a volume defined by the at least three legs in the open configuration.  This is not found to be persuasive because figure 5 of O’Rourke discloses that the pulley 28 for the cable is positioned such that the cable 26 would be positioned within an area and adjustable within a volume defined by the at least three legs in the open configuration.  See the annotated figure 5 from O’Rourke below.  Finally, it should be noted that the invention of O’Rourke is more than capable of pulling a ground rod or guy stake from the ground which is all that is required in claim 1.

    PNG
    media_image4.png
    991
    1107
    media_image4.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634